Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 1 of 9 PageID 1103




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   RXSTRATEGIES, INC.,

            Plaintiff,                                UNOPPOSED MOTION

   v.                                                 CASE NO. 8:18-cv-1087 T30TGW

   CVS PHARMACY, INC. and
   WELLPARTNER, LLC.

         Defendants.
   _______________________________/

                         DEFENDANTS’ UNOPPOSED MOTION TO SEAL

            Pursuant to Federal Rule of Civil Procedure 5.2 and Local Rule 1.09, Defendants

   CVS Pharmacy, Inc. and Wellpartner, LLC, without opposition, move for the entry of an

   order allowing them to file under seal an unredacted version of (1) their Opposition to

   Plaintiff RxStrategies’ Amended Motion for Preliminary Injunction (“Opposition”); (2)

   Exhibit 1 to the Opposition (Declaration of Christian Reid), including Exhibits A and B; (3)

   Exhibit 2 to the Opposition (Declaration of Tom Hagan); and (4) Exhibit 4 to the Opposition

   (Declaration of Tapan Padhi). Defendants have filed redacted versions of the Opposition,

   Exhibit 1, Exhibit 2, and Exhibit 4 on the public docket.         In support of their motion,

   Defendants address each of the local rule’s requirements below:




   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 2 of 9 PageID 1104




            (i)    An identification and description of each item proposed for sealing:

                   a.     Opposition to Plaintiff RxStrategies’ Amended Motion for Preliminary

                          Injunction: factual and legal arguments in support of Defendants’

                          position that Plaintiff is not entitled to a preliminary injunction;

                   b.     Exhibit 1: Declaration of Christian Reid in support of Defendants’

                          Opposition to Plaintiff’s Amended Motion for a Preliminary

                          Injunction;

                   c.     Exhibit A to the Declaration of Christian Reid: 340B Proforma

                          Requests submitted to CVS on behalf of a covered entity by

                          RxStrategies and two other administrators on three separate dates;

                   d.     Exhibit B to the Declaration of Christian Reid: 340B Proforma

                          Requests submitted to CVS by RxStrategies on behalf of covered

                          entities prior to May 5, 2016;

                   e.     Exhibit 2: Declaration of Tom Hagan in support of Defendants’

                          Opposition to Plaintiff’s Amended Motion for a Preliminary

                          Injunction;

                   f.     Exhibit 4: Declaration of Tapan Padhi in support of Defendants’

                          Opposition to Plaintiff’s Amended Motion for a Preliminary

                          Injunction.

            (ii)   The reason that filing each item is necessary: Defendants are responding to

   Plaintiff’s Amended Motion for a Preliminary Injunction, which involves claims for alleged

   breach of a nondisclosure agreement; alleged misappropriation of trade secrets; and alleged




                                                   2
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 3 of 9 PageID 1105




   tortious interference with business relationships. On November 7, 2018, the Court granted

   Plaintiff’s unopposed motion to file under seal Exhibit 4 to its Amended Motion for

   Preliminary Injunction (Dkt. 47-4) and Exhibits 1-4, 6, 7, and 9-11 (Dkt. 47-1) to the

   declaration in support of its Amended Motion (Dkt. 57, Order Granting Plaintiff’s

   Unopposed Motion to Seal). Defendants’ Opposition and Exhibits now discuss and/or cite to

   those same documents that Plaintiff has filed under seal. In addition, Defendants introduce in

   their Opposition and Exhibits: (1) additional documents containing the same type of

   information that Plaintiff has alleged constitutes trade secret information (although

   Defendants dispute that characterization); and (2) additional information containing

   Defendants’ own confidential, proprietary, and business information, including revenue

   information for particular customers, which are crucial to rebutting Plaintiff’s claims and to

   assisting the Court’s analysis.

            (iii)   The reason that sealing each item is necessary:

                    a.     Opposition to Plaintiff RxStrategies’ Amended Motion for Preliminary

                           Injunction.

            Sealing portions of this item is necessary because it cites to and discusses Plaintiff’s

   Exhibits in support of its Amended Motion that were filed under seal.               In addition,

   Defendants’ Opposition reveals certain of Defendants’ financial information (revenue

   information for particular customers), which is confidential and proprietary business

   information, the disclosure of which could provide competitors or customers with an

   improper advantage and cause irreparable harm to Defendants.




                                                   3
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 4 of 9 PageID 1106




                   b.      Exhibit 1: Declaration of Christian Reid in support of Defendants’

                           Opposition to Plaintiff’s Amended Motion for a Preliminary

                           Injunction.

            Sealing portions of this item is necessary because it discusses and refers to

   information cited in Plaintiff’s Amended Motion and Exhibits, which were filed under seal

   on the grounds that they contain Plaintiff’s alleged confidential and proprietary business

   information, including names of particular covered entity customers of Plaintiff.

                   c.      Exhibit A to the Declaration of Christian Reid: 340B Proforma

                           Requests submitted to CVS on behalf of a covered entity by

                           RxStrategies and two other administrators on three separate dates.

            Sealing this item is necessary because it contains information that Plaintiff claims is

   trade secret information, although Defendants dispute that characterization, and is the same

   type of information Plaintiff filed under seal (Exhibit 3 to the Declaration of Fenton

   Markevich).

                   d.      Exhibit B to the Declaration of Christian Reid: 340B Proforma

                           Requests submitted to CVS on behalf of a covered entity by

                           RxStrategies prior to May 5, 2016.

            Sealing this item is necessary because it contains information that Plaintiff claims is

   trade secret information, although Defendants dispute that characterization, and is the same

   type of information Plaintiff filed under seal (Exhibit 3 to the Declaration of Fenton

   Markevich).




                                                   4
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 5 of 9 PageID 1107




                   e.      Exhibit 2: Declaration of Tom Hagan in support of Defendants’

                           Opposition to Plaintiff’s Amended Motion for a Preliminary

                           Injunction.

            Sealing portions of this item is necessary because it discusses and refers to

   information cited in Plaintiff’s Amended Motion and Exhibits, which were filed under seal

   on the grounds that they contain Plaintiff’s alleged confidential and proprietary business

   information, including names of particular covered entity customers of Plaintiff. In addition,

   the Declaration reveals Wellpartner’s financial information (revenue information for

   particular customers), which is confidential and proprietary business information, the

   disclosure of which could provide competitors or customers with an improper advantage and

   cause irreparable harm to Defendants.

                   f.      Exhibit 4: Declaration of Tapan Padhi in support of Defendants’

                           Opposition to Plaintiff’s Amended Motion for a Preliminary

                           Injunction.

            Sealing portions of this item is necessary because it contains CVS’s internal processes

   and procedures related to identifying prospective customers, which if revealed could provide

   CVS’s competitors an improper advantage and cause CVS irreparable harm.

            (iv) The reason that a means other than sealing is unavailable or unsatisfactory

   to preserve the interest advanced by the movant in support of the seal: Filing an

   unredacted version of the items detailed above is necessary to ensure that the Court has

   before it all of the information relevant to evaluating CVS’s Opposition to Plaintiff’s

   Amended Motion. Defendants are not aware of any means other than sealing that would




                                                   5
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 6 of 9 PageID 1108




   satisfactorily protect their interest in their confidential, proprietary, business, and financial

   information, and Plaintiff’s interest in its alleged trade secret information, on the one hand,

   and allow the Court to fully consider the merits of the Opposition to the Amended Motion,

   on the other.

            (v) A statement of the proposed duration of the seal: Defendants propose that

   these documents should be sealed for the duration of this lawsuit and any subsequent appeal.

   The sensitive nature of the documents and information and the potential competitive harm to

   Defendants, as well as the alleged potential harm to Plaintiff and its customers, support good

   cause to extend the typical one-year limit.

            (vi) A memorandum of legal authority supporting the seal: Generally, the public

   enjoys a common law right to access materials filed in connection with substantive pretrial

   motions that are unrelated to discovery. Romero v. Drummond Co., 480 F.3d 1234, 1245

   (11th Cir. 2007). Even where the right of access applies, however, it can be overcome by a

   showing of good cause. Id. at 1245–46. Good cause exists where, in the trial court’s

   discretion, the public’s right to access is outweighed by a party’s interest in keeping the

   information confidential. Id. at 1246. In balancing these interests, the court considers,

   among other factors: whether allowing access would impair court functions or harm

   legitimate privacy interests, the degree of and likelihood of injury to the moving party if

   access is granted, the reliability of the information, whether there will be an opportunity to

   respond to the information, whether the information relates to public officials or concerns,

   and the availability of a less onerous alternative. Id.




                                                   6
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 7 of 9 PageID 1109




             The Eleventh Circuit has recognized that “[a] party’s privacy or proprietary interest in

   information sometimes overcomes the interest of the public in accessing the information.”

   Romero, 480 F.3d at 1246. Following this principle, courts in the Middle District of Florida

   have granted motions to seal in cases involving alleged confidential information, including

   trade secrets. See, e.g., Adams Arms, LLC v. Unified Weapons Sys., Inc., 8:16-CV-1503-T-

   33AEP, 2016 WL 3344677, at *1 (M.D. Fla. June 15, 2016) (“The Court determines that

   these documents are confidential and proprietary, and that good cause exists to seal each

   document. Disclosure of the documents to the public could put Plaintiff at a competitive

   disadvantage or otherwise invade Plaintiff's legitimate business interests.”); Allied Portables,

   LLC v. Youmans, 2:15-CV-294-FTM-38CM, 2015 WL 12856560, at *2 (M.D. Fla.

   Oct. 15, 2015) (finding good cause to grant motion to seal where documents at issue

   contained “trade secrets and sensitive business and financial content” such that “disclosing

   the listed documents would jeopardize [the plaintiffs’] competitive advantage, [and]

   jeopardize the secrecy of [the plaintiffs’] trade secrets”).

             WHEREFORE, Defendants respectfully request the Court to enter an order allowing

   Defendants to file under seal an unredacted version of (1) their Opposition to Plaintiff

   RxStrategies’ Amended Motion for Preliminary Injunction; (2) Exhibit 1 to the Opposition

   (Declaration of Christian Reid), including Exhibits A and B; (3) Exhibit 2 to the Opposition

   (Declaration of Tom Hagan); and (4) Exhibit 4 to the Opposition (Declaration of Tapan

   Padhi).




                                                    7
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 8 of 9 PageID 1110




                                  Local Rule 3.01(g) Certification

            Defendants’ counsel has conferred with Plaintiff’s counsel. Plaintiff does not oppose

   the relief requested, but the parties do not agree with certain characterizations made about

   each other’s documents in the motion.

   Dated: November 20, 2018                             Respectfully submitted,

                                                        /s/ Ellen K. Lyons
                                                        Ellen K. Lyons (FBN: 57819)
                                                        elyons@cfjblaw.com
                                                        CARLTON FIELDS JORDEN BURT
                                                        4221 W. Boy Scout Blvd.
                                                        Suite 1000
                                                        Tampa, FL 33607
                                                        Tel: 813-229-4327
                                                        Fax: 813-229-4133

                                                        Michael S. Doluisio (pro hac vice)
                                                        Michael.doluisio@dechert.com
                                                        Stuart T. Steinberg (pro hac vice)
                                                        Stuart.steinberg@dechert.com
                                                        DECHERT LLP
                                                        Cira Centre
                                                        2929 Arch St.
                                                        Philadelphia, PA 19104
                                                        Tel: 215-994-2521
                                                        Fax: 215-994-2222

                                                        Michael G. Cowie
                                                        Michael.cowie@dechert.com
                                                        DECHERT LLP
                                                        1900 K Street, NW
                                                        Washington, D.C. 20006
                                                        Tel. 202.261.3339
                                                        Fax: 202.261.3333

                                                        Counsel for Defendants


                                                  8
   116290012.1
Case 8:18-cv-01087-JSM-TGW Document 59 Filed 11/20/18 Page 9 of 9 PageID 1111




                                   CERTIFICATE OF SERVICE
            I hereby certify that on November 20, 2018, I electronically filed the foregoing with

   the Clerk of the Court using the CM/ECF system, which will send a notice of electronic

   filing to all counsel of record in this action.

                                                         /s/ Ellen K. Lyons
                                                         Attorney




                                                     9
   116290012.1
